Execution Copy

AGREEMENT

AGREEMENT made and entered into by and between Riddell Bell Holdings, Inc.
(“Holdings” or the “Company”), which has a principal place of business in
Irving, Texas, and Jeffrey Gregg of Dallas, Texas (the “Executive”), effective
as of the 1st day of April, 2005.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Holdings and the Executive agree as follows:

1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Company hereby offers, and the Executive hereby accepts, employment.

2. Term. Subject to earlier termination as hereafter provided, the Executive’s
employment hereunder shall be for a term of one year, commencing as of April 1,
2005 (the “Start Date”), and shall automatically renew thereafter for successive
terms of one year each. The term of this Agreement, as from time to time
renewed, is hereafter referred to as “the term of this Agreement” or “the term
hereof.”

3. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as its
Executive Vice President and Chief Financial Officer (“CFO”). In addition, and
without further compensation, the Executive shall serve as Chief Operating
Officer (“COO”) of Bell Sports (Asia) Ltd. for such period or periods during the
term hereof as the Company shall determine. Further, and without further
compensation, the Executive shall serve as a director and/or officer of one or
more of the organizations within the Riddell Group (as defined in Section 14
hereof) if so elected or appointed from time to time. The Executive shall report
to the Chief Executive Officer of the Company (the “CEO”).

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis and shall have overall responsibility for the financial
operations of the Company and for the consolidated financials for its direct and
indirect subsidiaries (the “Subsidiaries”), with direct reporting as assigned
from time to time by the CEO or the Board of Directors of the Company (the
“Board”), initially to include at least Finance, Legal, IT, Quality Control and,
for such period as the Executive is COO thereof, Bell Sports (Asia) Ltd. The
Executive shall perform the duties and responsibilities of such positions and
such other duties, reasonably consistent with his positions, as may be assigned
to him from time to time by the CEO or the Board. The assignment of the
Executive as COO of Bell Sports (Asia) Ltd. will be reviewed by the Company at
the sooner of the first anniversary of the Start Date or the occurrence of a
major change at the Company such as, by way of example, an acquisition. The
Company may elect to remove such assignment from the Executive at the time of
such review or thereafter and a removal of the Executive’s assignment as COO of
Bell Sports (Asia) Ltd. or other responsibilities secondary to his role as CFO
of the Company shall not constitute Good Reason, as hereafter defined.

(c) Subject to business travel as necessary or desirable for the performance of
the Executive’s duties and responsibilities hereunder, the Employee’s primary
worksite during the term hereof shall be located in the greater Dallas (Texas)
metropolitan area.

(d) During the term hereof, the Executive shall devote his full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Riddell Group and to the
discharge of his duties and responsibilities hereunder. During the term of this
Agreement, except as otherwise expressly approved in advance by the Board, the
Executive shall not (i) engage in any other business activity or (ii) serve in
any industry, trade, professional, governmental or academic position if such
service, individually or in the aggregate, would detract from the Executive’s
ability to perform his duties and responsibilities hereunder or give rise to a
conflict of interest, it being agreed that if the Board subsequently determines
that such service does detract from Executive’s performance or give rise to such
a conflict, the Executive shall cease such service.

4. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Riddell Group,
pursuant to this Agreement or otherwise:

(a) Base Salary. Initially during the term hereof, the Company shall pay the
Executive a base salary at the rate of Three Hundred Thousand Dollars ($300,000)
per annum, payable in accordance with the payroll practices of the Company for
its executives and, commencing in January, 2006, subject to annual review by the
Compensation Committee of the Board (the “Compensation Committee”), with any
increase being in the discretion of the Board or, if so delegated, the
Compensation Committee. Such base salary, as from time to time increased, is
hereafter referred to as the “Base Salary.”

(b) Bonus Compensation.

(i) Annual Bonus. During the term of this Agreement, the Executive shall be
eligible to participate in the Company’s executive incentive plan for the
combined business of Riddell and Bell (as those terms are defined in Section 14
below) in accordance with the terms of that plan and this Section 4(b)(i) which,
in the event of any inconsistency with the plan, shall govern. The Executive
shall have a target bonus under that plan equal to 75 % of Base Salary and shall
be entitled to additional bonus compensation equal to 20% of Base Salary for
performance of 10% or more above plan (i.e., a total bonus opportunity equal to
95% of Base Salary). Compensation awarded the Executive under the executive
incentive plan is referred to hereafter as the “Annual Bonus.” The amount of the
Annual Bonus shall be determined by the Board or, if so delegated, the
Compensation Committee, based on its assessment of the achievement of the
executive incentive plan goals. Except as otherwise provided in Section 5
hereof, the Executive must be employed on the last day of a fiscal year in order
to be eligible to earn an Annual Bonus for that fiscal year.

(ii) Special Bonuses. In addition to any Annual Bonuses earned and payable under
Section 4(b)(i) above,

(A) For the Company’s 2005 fiscal year, the Executive shall be eligible to earn
a one-time bonus with a target of 33 1/3% of Base Salary, subject to his
continued employment throughout the fiscal year. The amount of this special
bonus shall be determined by the Compensation Committee based on its assessment
of the performance of (i) the Company’s powersport helmet and accessory line at
mass retailers and (ii) the overall mass business unit.

(B) The Compensation Committee in its discretion may grant the Executive a
one-time bonus, in cash or equity, based on its assessment of his performance in
connection with an initial public offering, a significant refinancing or sale of
the Company during the term hereof.



  (c)   Equity Participation.

(i) During the term hereof, the Executive shall be eligible to participate in
the Riddell Holdings, LLC equity incentive plan for the combined business of
Riddell and Bell (the “Equity Incentive Plan”), in accordance with the terms
thereof.

(ii) If the Executive’s employment hereunder is terminated by the Company other
than for Cause in accordance with Section 5(d) hereof, or the Executive
terminates his employment hereunder for Good Reason in accordance with Section
5(e) hereof, in each case during the second half of any calendar year, all
EBITDA Performance Units and all Earn-Back Units that are eligible for vesting
in the year of termination shall vest upon the achievement of the respective
EBITDA targets for such year and all Time Units that are eligible for vesting in
the year of termination shall vest upon such termination.

(iii) Upon the termination of the Executive’s employment by the Company other
than for Cause in accordance with Section 5(d) hereof or the Executive’s
termination of his employment for Good Reason in accordance with Section 5(e)
hereof or in the event of the termination of the Executive’s employment as a
result of death or disability pursuant to Section 5(a) or Section 5(b)
respectively, the Executive shall have the right to sell to Riddell Holdings,
LLC, and Riddell Holdings LLC shall have the obligation to purchase, the
Executive’s vested Units at a price equal to the Fair Market Value of the Units
(the “Put Right”); provided that EBITDA for the Company was at least Fifty-Five
Million Dollars ($55,000,000) during the most recently completed fiscal year and
was growing at a rate of at least five percent (5%) per year following the
Company’s 2005 fiscal year. If the foregoing EBITDA and growth rate targets were
not met for such most recently completed fiscal year, but are met for the fiscal
year during which such termination of employment occurs, then the Executive may
exercise the Put Right during the thirty (30) day period following the date of
issuance of the Company’s financial statements with an unqualified audit opinion
for such fiscal year. The Executive is free to make inquiries as to the timing
of such date of issuance and the Company will respond to such inquiries in a
timely manner.

(iv) Any capitalized term contained in clause (ii) or clause (iii) of this
Section 4(c) or in Section 4(d) below, or in the definition of “Change of
Control” set forth in Section 14 hereof, which are not defined in this Agreement
shall have the meaning ascribed to that term in the Equity Incentive Plan.
Except as expressly provided in clauses (ii) and (iii) of this Section 4(c), the
Executive’s rights and obligations, and those of Riddell Holdings, LLC and its
Affiliates, with respect to its securities (including without limitation at the
time the Executive’s employment is terminated under Section 5 hereof) shall be
governed by the terms of the Equity Incentive Plan.

(d) Equity Purchase. Prior to or contemporaneous with his execution and delivery
of this Agreement,, the Executive shall purchase Class A Common Units of Riddell
Holdings, LLC having an aggregate purchase price of $215,000, with the price per
Unit being $1.4717 per Unit.

(e) Perquisites.

(i) During the term hereof, the Company shall provide the Executive a car
allowance in the amount of $750 per month and shall reimburse the normal
operating costs with respect to the car he uses for business purposes.

(ii) The Company will reimburse the Executive for the cost of his maintaining
professional certifications and related continuing educational requirements,
subject to documentation and substantiation reasonably required by the Company.

(iii) The Company will give consideration to funding some or all of the
out-of-pocket costs incurred by the Executive in obtaining a Master of Business
Administration degree, based on the Executive’s desires and the business needs
of the Company and subject to the parties’ agreement on an acceptable payback
schedule. Any such funding is subject to approval of the Board, however; and any
funding so approved will be conditioned on the Executive’s continued active
employment under this Agreement and will cease no later than the date the
Executive’s employment with the Company terminates.

(f) Vacations. During the term hereof, the Executive shall be entitled to four
(4) weeks of vacation per year, to be taken at such times and intervals as shall
be determined by the Executive, subject to the reasonable business needs of the
Company and with the approval of the CEO. Provided that the Company’s vacation
policy is based on a calendar or fiscal year or the employee’s anniversary year,
the Executive shall be entitled to carry forward a maximum of two weeks of
unused vacation time from one such year to the next. Vacation shall otherwise be
governed by the policies of the Company, as in effect from time to time.

(g) Other Benefits. During the term hereof, the Executive shall be entitled to
participate in any and all employee benefit plans from time to time in effect
for executives of the Company generally, except to the extent such plans are
duplicative of a benefit otherwise provided to the Executive under this
Agreement (e.g., severance pay). Such participation shall be subject to the
terms of the applicable plan documents and generally applicable Company
policies.

(h) Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board and to such reasonable substantiation and documentation as may be
specified by the Company from time to time.

5. Termination of Employment and Severance Benefits. Notwithstanding the
provisions of Section 2 hereof, the Executive’s employment hereunder shall
terminate prior to the expiration of the term hereof under the following
circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay promptly to the beneficiary designated by
the Executive in writing or, if none has been so designated, to his estate,
(i) Base Salary earned but not paid through the date of termination, (ii) pay
for any vacation earned but not used through the date of termination, (iii) any
Annual Bonus earned but unpaid for the fiscal year preceding that in which
termination occurs and (iv) any business expenses incurred by the Executive but
un-reimbursed on the date of termination, provided that such expenses and
required substantiation and documentation are submitted within sixty (60) days
of termination and that such expenses are reimbursable under Company policy (all
of the foregoing, “Final Compensation”). In addition, the Company shall pay to
the beneficiary designated by the Executive in writing or, if none, his estate,
an Annual Bonus for the fiscal year in which termination occurs, determined by
multiplying the Annual Bonus the Executive would have received had he continued
employment through the last day of the fiscal year by a fraction, the numerator
of which is the number of days he was employed during the fiscal year, through
the date of termination, and the denominator of which is 365 (a “Pro-Rated
Annual Bonus”). Such Annual Bonus will be payable at the time annual bonuses are
paid to Company executives generally under its executive incentive plan.

(b) Disability.

(i) The Company may terminate the Executive’s employment hereunder, upon notice
to the Executive, in the event that the Executive becomes disabled during his
employment hereunder through any illness, injury, accident or condition of
either a physical or psychological nature and, as a result, is unable to
perform, in any material respect, his duties and responsibilities hereunder,
notwithstanding the provision of any reasonable accommodation, for one hundred
and eighty (180) days during any period of three hundred and sixty-five
(365) consecutive calendar days. In the event of such termination, the Company
promptly shall provide the Executive Final Compensation and, provided that the
Executive signs and returns an effective and timely release of claims in the
form attached to this Agreement and marked Exhibit A (the “Release”), the
Company shall pay the Executive a Pro-Rated Annual Bonus for the fiscal year in
which termination occurs, payable at the time annual bonuses are paid to Company
executives generally under its executive incentive plan.

(ii) The Board may designate another employee to act in the Executive’s place
during any period of the Executive’s disability. Notwithstanding any such
designation, the Executive shall continue to receive the Base Salary in
accordance with Section 4(a), perquisites in accordance with Section 4(e)(i) and
4(e)(ii) and benefits in accordance with Section 4(g), to the extent permitted
by the then-current terms of the applicable benefit plans, until the Executive
becomes eligible for disability income benefits under the Company’s disability
income plan or until the termination of his employment, whichever shall first
occur. While receiving disability income payments under the Company’s disability
income plan, the Executive shall not be entitled to receive any Base Salary
under Section 4(a) hereof, but shall continue to receive perquisites in
accordance with Section 4(e)(i) and 4(e)(ii) hereof and to participate in
Company benefit plans in accordance with Section 4(g) and the terms of such
plans, until the termination of his employment.

(iii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform, in any material
respect, his duties and responsibilities hereunder, the Executive may, and at
the request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or his duly appointed guardian, if
any, has no reasonable objection to determine whether the Executive is so
disabled and such determination shall for the purposes of this Agreement be
conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. The following, as
determined by the Board, shall constitute Cause for termination: (i) the
Executive’s failure to perform (other than by reason of disability), or his
material negligence in the performance of, his duties and responsibilities to
the Company or any of its Subsidiaries which remains uncured or recurs after ten
(10) days’ notice from the Company specifying in reasonable detail the nature of
such failure or negligence; (ii) the Executive’s breach of a fiduciary duty owed
to the Company or any of the Riddell Group, including without limitation any
breach or violation of Section 7, 8 or 9 of this Agreement; (iii) material
breach by the Executive of any other provision of this Agreement or of any other
agreement with the Company or any of its Affiliates; provided that, if subject
to cure in the reasonable judgment of the Board, such breach has remained
uncured or has recurred after ten (10) business days’ notice from the Company
specifying in reasonable detail the nature of such breach; (iv) fraud,
embezzlement or other dishonesty with respect to the Company or any of its
Affiliates, provided that, with respect to such other dishonesty, the dishonesty
is not de minimis and has an adverse effect on the Company or one of its
Affiliates; (v) being arrested or charged with a felony or with another crime
involving moral turpitude; or (vi) if any restatement of the Company’s audited
financial statements shall occur or the Company’s auditors shall require an
adjustment to current year financials then being audited, which would result in
a greater than 10% decrease to the Company’s EBITDA for any fiscal year and
would also require a waiver or amendment of the Company’s credit agreement with
its senior lenders; provided, however, that no such restatement or adjustment
shall be Cause hereunder to the extent that it (A) pertains to or results from
Company business conducted prior to the Start Date, (B) pertains to or results
from a change in accounting standards or methods either required to be adopted
by the Company under generally accepted accounting principles or voluntarily
adopted by the Company under generally accepted accounting principles or (C) is
determined by the Board, in the exercise of its sole discretion, not to
constitute Cause hereunder and so acknowledged by the Board in writing to the
Executive.

(d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination, in addition to Final
Compensation, (i) the Company shall pay the Executive a Pro-Rated Annual Bonus
for the fiscal year in which termination occurs, payable at the time annual
bonuses are paid to Company executives generally under its executive incentive
plan or, if later, on the tenth (10th) business day following the later of the
effective date of the Release or the date it is received by the Chair of the
Board on behalf of the Company; (ii) the Company shall provide the Executive
severance pay equal to twelve (12) months’ Base Salary, payable in monthly
installments and without offset for other earnings; (iii) subject to the
exercise by the Executive and his eligible beneficiaries of their rights under
the federal law known as COBRA to continue participation in the Company’s group
health and dental plans following termination of his employment hereunder, the
Company shall pay the premium cost of such health and dental plan participation
until the soonest to occur of (A) the expiration of twelve (12) months following
the date of termination; (B) the date the Executive becomes eligible to enroll
in the health plan of a new employer or (C) the date the Executive ceases to be
eligible for continued participation under COBRA; (iv) the Company shall
continue, and shall pay the premium cost of, the Executive’s participation in
its group life insurance plan for the period of twelve (12) months following the
date of termination or, if coverage is unavailable to Executive and provided
that he is insurable at normal rates, the Company, for twelve (12) months
following the date of termination, shall pay the premium cost of term life
insurance for the Executive with the same face amount as his coverage under the
Company’s group life insurance plan at the time his employment terminated;
(v) the Company shall continue to pay the Executive monthly, for the period of
twelve (12) months following the date of termination, an automobile allowance in
the same amount that he was receiving as of the date of termination and, during
that twelve (12) month period will continue reimbursement of normal operating
costs and (vi) the Company will pay the cost of outplacement services for the
Executive for twelve (12) months following termination or, if less, until the
Executive obtains other employment. Any obligation of the Company to the
Executive hereunder, other than for Final Compensation, is conditioned, however,
upon the Executive signing and returning a timely and effective Release.

(e) By the Executive for Good Reason. The Executive may terminate his employment
hereunder for Good Reason upon notice to the Company setting forth in reasonable
detail the nature of such Good Reason. For purposes of this Agreement, “Good
Reason” shall mean, without the Executive’s consent, the occurrence of any one
or more of the following events: (i) failure of the Company to retain the
Executive as an Executive Vice President and Chief Financial Officer or to
assign him duties and responsibilities which, in the aggregate, are materially
consistent with his position as Executive Vice President and Chief Financial
Officer, which, in the case of any such failure to assign, is not cured within
ten (10) days after notice from the Executive specifying in reasonable detail
the nature of the failure; (ii) material breach of this Agreement by the Company
which is not cured within ten (10) days after notice from the Executive
specifying in reasonable detail the nature of such breach; (iii) relocation of
the Executive’s principal place of employment with the Company outside the
Greater Dallas (Texas) metropolitan area; or (iv) a reduction in the Executive’s
salary or his annual bonus opportunity under the executive incentive plan which
is not cured within ten (10) days after notice from the Executive specifying the
nature of the reduction. In the event of termination in accordance with this
Section 5(e), the Executive will be entitled to the same pay and benefits he
would have been entitled to receive had the Executive’s employment been
terminated by the Company other than for Cause in accordance with Section 5(d)
above; provided that the Executive satisfies all conditions to such entitlement,
including without limitation the signing and return of a timely and effective
Release.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 5(f), the
Board may elect to waive the period of notice, or any portion thereof, and, if
the Board so elects, the Company will pay the Executive his Base Salary for the
notice period (or for any remaining portion of the period).

(g) A Change of Control. The occurrence of a Change of Control (as hereafter
defined) in and of itself shall not constitute a basis for termination by the
Executive for Good Reason; nor shall such occurrence in and of itself constitute
a termination by the Company other than for Cause.

6. Effect of Termination. The provisions of this Section 6 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 5 or otherwise.

(a) Provision by the Company of Final Compensation and any other pay and/or
benefits and/or perquisites to which the Executive is entitled under the
applicable termination provision of Section 5 shall constitute the entire
obligation of the Company to the Executive. The Executive shall promptly give
the Company notice of all facts necessary for the Company to determine the
amount and duration of its obligations in connection with any termination
pursuant to Section 5(d) or 5(e) hereof.

(b) Except for medical and dental plan and group life insurance plan
participation continued in accordance with Section 5(d) or 5(e) hereof, the
Executive’s participation in Company benefit plans shall terminate pursuant to
the terms of the applicable plan documents based on the date of termination of
the Executive’s employment without regard to any continuation of Base Salary or
other payment to the Executive following such date of termination. For the
avoidance of doubt, the parties acknowledge and agree that the foregoing
sentence shall not apply to the automobile allowance and related cost
reimbursement contemplated by Section 5(d)(v) of this Agreement or to the
outplacement services contemplated by Section 5(d)(vi) of this Agreement.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 7, 8 and 9 hereof. The obligation of the Company to
make payments to or on behalf of the Executive under Section 5(d) or 5(e) hereof
is expressly conditioned upon the Executive’s continued full performance of
obligations under Sections 7, 8 and 9 hereof. The Executive recognizes that,
except as expressly provided in Section 5(d) or 5(e) or Section 5(f) (with
respect to Base Salary for any notice period waived), no compensation is earned
after termination of employment.

7. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information (as hereafter defined); that the Executive may
develop Confidential Information for the Company or its Affiliates; and that the
Executive may learn of Confidential Information during the course of employment.
The Executive will comply with the policies and procedures of the Company and
its Affiliates for protecting Confidential Information and shall not disclose to
any Person or use, other than as required by applicable law or for the proper
performance of his duties and responsibilities to the Company and its
Affiliates, any Confidential Information obtained by the Executive incident to
his employment or other association with the Company or any of its Affiliates.
The Executive understands that this restriction shall continue to apply after
his employment terminates, regardless of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies, in whole or in part, thereof (the “Documents”),
whether or not prepared by the Executive, shall be the sole and exclusive
property of the Company and its Affiliates. The Executive shall safeguard all
Documents and shall surrender to the Company at the time his employment
terminates, or at such earlier time or times as the Board or its designee may
specify, all Documents and all other property of the Company and its Affiliates
then in the Executive’s possession or control.

8. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property (as hereafter defined) to the
Company. The Executive hereby assigns and agrees to assign to the Company (or as
otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. All copyrightable works that
the Executive creates during the course of his employment by the Company and
which pertains to the business of the Company or any of the other members of the
Riddell Group or makes use of Confidential Information shall be considered “work
made for hire” and, upon creation, shall be owned exclusively by the Company. In
addition, it is agreed that during his employment by the Company the Executive
shall not publish any work that disparages the Company or its Affiliates, their
management or their business or the Products.

9. Restricted Activities. The Executive agrees that some restrictions on his
activities during and after his employment are necessary to protect the
goodwill, Confidential Information and other legitimate interests of the Company
and its Affiliates:

(a) While the Executive is employed by the Company and for the period of twelve
(12) months immediately following termination of his employment (in the
aggregate, the “Non-Competition Period”), the Executive shall not, directly or
indirectly, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise, compete with the Company or any of its Subsidiaries
anywhere in the world. Specifically, but without limiting the foregoing, the
Executive agrees not to engage in any manner in any activity that is directly or
indirectly competitive or potentially competitive with the business of the
Company or any of its Subsidiaries as conducted or under consideration at any
time during the Executive’s employment or to provide services in any capacity to
a Person which is a competitor of the Company or any of its Subsidiaries.

(b) The Executive further agrees that during the Non-Competition Period, he will
not hire or attempt to hire any employee of the Company or any of its
Subsidiaries; assist in such hiring by any Person; encourage any such employee
to terminate his or her relationship with the Company or any of its
Subsidiaries; or solicit or encourage any customer or vendor of the Company or
any of its Subsidiaries to terminate or diminish its relationship with them, or,
in the case of a customer, to conduct with any Person any business or activity
which such customer conducts or could reasonably be expected to conduct with the
Company or any of its Subsidiaries. Notwithstanding anything to the contrary in
the foregoing sentence, following any termination of the Executive’s employment
hereunder, other than a termination under Section 5(c) hereof for Cause, the
Executive shall not be in breach of this Section 9(b) if he or another Person
hires a former employee of the Company or any of its Subsidiaries provided that
the employment of such employee with the Company and any of its Subsidiaries has
ended prior to the termination of the Executive’s employment hereunder and such
employee sought such employment with the Executive or other Person on an
unsolicited basis (meaning without solicitation before or after termination of
the employment of the employee or the Executive).

10. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 7, 8 and 9 hereof. The
Executive agrees that those restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 7, 8 or 9 hereof, the damage to the
Company and its Subsidiaries would be irreparable. The Executive therefore
agrees that the Company, in addition to any other remedies available to it,
shall be entitled to preliminary and permanent injunctive relief against any
breach or threatened breach by the Executive of any of said covenants, without
having to post bond. The parties further agree that, in the event that any
provision of Section 7, 8 or 9 hereof shall be determined by any court of
competent jurisdiction to be unenforceable by reason of its being extended over
too great a time, too large a geographic area or too great a range of
activities, such provision shall be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

12. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of a third party without such party’s consent.

13. Indemnification. During the term hereof, the Executive shall have the same
rights of indemnification and contribution under the Company’s articles of
incorporation and by-laws as are provided to other Company executives generally
and, following termination of his employment, the same such rights as are
provided to other former Company executives generally. To the extent that the
Company elects to maintain directors and officers insurance, the Executive shall
be provided during his employment hereunder the same coverage as other Company
executives generally and, following termination of his employment, the same
coverage as other former Company executives generally. The Executive agrees
promptly to notify the Company of any actual or threatened claim arising out of
or as a result of his employment or offices with the Company or any of its
Subsidiaries.

14. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all persons and entities directly or indirectly
controlling, controlled by or under common control with the entity specified,
where control may be by management authority or equity interest.

(b) “Bell” means Bell Sports, Inc. and its Affiliates.

(c) “Change of Control” means the occurrence after the Start Date of (a) any
change in the ownership of the equity capital of Riddell Holdings, LLC (the
“Common Units”) if, immediately after giving effect thereto, (i) the Investors
and their Affiliates will hold, directly or indirectly, less than 50% of the
Common Units held by the Investors and their Affiliates as of the Closing or
(ii) any Person other than the Investors and their Affiliates will hold,
directly or indirectly, greater than 50% of the outstanding Common Units of
Riddell Holdings, LLC; or (b) any sale or other disposition of all or
substantially all of the assets of Riddell Holdings, LLC (including, without
limitation, by way of a merger or consolidation or through the sale of all or
substantially all of the stock or membership interests of its Subsidiaries or
sale of all or substantially all of the assets of Riddell Holdings LLC and its
direct and indirect subsidiaries, taken as a whole) to another Person (the
“Change of Control Transferee”) if, immediately after giving effect thereto, any
Person (or group of Persons acting in concert) other than the Investors and
their Affiliates will have the power to elect a majority of the members of the
board of managers or board of directors (or other similar governing body) of the
Change of Control Transferee.

(c) “Closing” means the closing of the acquisition of Bell Sports Corp. on
September 30, 2004 pursuant to the Agreement and Plan of Merger by and among the
Company, Riddell Holdings, LLC, Bell Sports Corp. and certain other parties
named therein.

(d) “Confidential Information” means any and all information of the Company and
its Affiliates that is not generally known by those with whom the Company or any
of its Affiliates competes or does business, or with whom the Company or any of
its Affiliates plans to compete or do business, including without limitation
(i) information related to the products and services, technical data, methods,
processes, know-how and inventions of the Company and its Affiliates, (ii) the
development, research, testing, marketing and financial activities and strategic
plans of the Company and its Affiliates, (iii) the manner in which they operate,
(iv) their costs and sources of supply, (v) the identity and special needs of
the customers and prospective customers of the Company and its Affiliates and
(vi) the persons and entities with whom the Company and its Affiliates have
business relationships and the nature and substance of those relationships.
Confidential Information also includes any information that the Company or any
of its Affiliates may receive or has received from customers, subcontractors,
suppliers or others, with any understanding, express or implied, that the
information would not be disclosed. Confidential Information does not include
information that enters the public domain, other than through a breach by the
Executive, or a breach by another Person whom the Executive knew, or reasonable
should have known, had an obligation of confidentiality to the Company or one of
its Affiliates.

(e) “Intellectual Property” means inventions, discoveries, developments,
methods, processes, compositions, works, concepts and ideas (whether or not
patentable or copyrightable or constituting trade secrets) conceived, made,
created, developed or reduced to practice by the Executive (whether alone or
with others, whether or not during normal business hours or on or off Company
premises) during the Executive’s employment that relate to either the Products
or any prospective activity of the Company or any of its Subsidiaries or any
parent of the Company or that make use of Confidential Information.

(f) “Investors” means all Unit-holders of Riddell Holdings, LLC as of the date
of this Agreement, including without limitation Fenway Partners, Inc., American
Capital Strategies Ltd., Antares Capital Corporation, Bell Sports Holdings, LLC,
Bell Sports 2001, LLC, Bell Sports 2001 Coinvestors, LLC, Bell Sports 2001
Investments, LLC and any and all Affiliates of each of the foregoing.

(g) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust and any other entity or
organization, other than the Company or any of its Affiliates.

(h) “Products” mean all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of the other members of the Riddell Group, together with all
services provided or planned by the Company or any of the other members of the
Riddell Group, during the Executive’s employment.

(i) “Riddell Group” means Riddell Holdings, LLC and any and all parents and
direct and indirect subsidiaries thereof.

15. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

16. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event the Company shall hereafter affect a corporate
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

17. Severability. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

18. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

19. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier or deposited in
the United States mail, postage prepaid, registered or certified, and addressed
to the Executive at his last known address on the books of the Company or, in
the case of the Company, to it c/o Mark R. Genender, Fenway Partners, Inc.,
11111 Santa Monica Boulevard, Suite 1470, Los Angeles, CA 90025, with a copy to
Aron Schwartz, Fenway Partners, Inc., 152 W. 57th St., 59th Floor, New York, NY
10019 or to such other address as either party may specify by notice to the
other actually received.

20. Entire Agreement. This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements, with respect to the Executive’s
employment and all related matters, including without limitation any and all
agreements with the Company, Bell Sports Corp. or any of the Company’s other
Affiliates with respect to the Executive’s rental housing in Dallas and/or the
sale of his house in Atlanta, Georgia, but excluding any and all agreements
between the Executive and Riddell Holdings, LLC regarding his equity
participation therein, which shall remain in full force and effect, other than
to the extent inconsistent with the provisions of Section 4(c) hereof.

21. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a expressly authorized representative
of the Board.

22. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

24. Governing Law. This is a Texas contract and shall be construed and enforced
under and be governed in all respects by the laws of the State of Texas, without
regard to the conflict of laws principles thereof.

[Remainder of page intentionally left blank]

1

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

     
THE EXECUTIVE:
  THE COMPANY:
 
  RIDDELL BELL HOLDINGS, INC.
 
   
_/s/ Jeffrey Gregg     
  By:      /s/ Illegible     

Jeffrey Gregg
Title:      

Riddell Holdings, LLC shall be a party to this Agreement, but solely for the
purposes of
Section 4(c) and Section 4(d) hereof.

RIDDELL HOLDINGS, LLC

By:      /s/ Illegible     
Name:
Title:


2

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the benefits to be provided me in connection with
the termination of my employment, as set forth in the agreement between me and
Riddell Bell Holdings, Inc. (the “Company”) dated as of April 1, 2005 (the
“Agreement”), which are conditioned on my signing this Release of Claims and to
which I am not otherwise entitled, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, I,
on my own behalf and on behalf of my heirs, executors, administrators,
beneficiaries, representatives and assigns, and all others connected with me,
hereby release and forever discharge the Company and its Affiliates (as defined
in the Agreement) and all of their respective past, present and future officers,
directors, trustees, shareholders, employees, agents, general and limited
partners, members, managers, joint venturers, representatives, successors and
assigns, and all others connected with any of them, both individually and in
their official capacities, from any and all causes of action, rights and claims
of any type or description, known or unknown, which I have had in the past, now
have, or might now have, through the date of my signing of this Release of
Claims, including without limitation any causes of action, rights or claims in
any way resulting from, arising out of or connected with my employment by the
Company or any of its Affiliates or the termination of that employment or
pursuant to any federal, state or local law, regulation or other requirement
(including without limitation Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act and the
fair employment practices laws of the state or states in which I have been
employed by the Company or any of its Affiliates, each as amended from time to
time).

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
Articles of Incorporation or By-Laws of the Company or any of its Subsidiaries
(as defined in the Agreement).

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days (or such longer
period as the Company may specify) from the date my employment with the Company
terminates. I also acknowledge that I am advised by the Company and its
Affiliates to seek the advice of an attorney prior to signing this Release of
Claims; that I have had sufficient time to consider this Release of Claims and
to consult with an attorney, if I wished to do so, or to consult with any other
person of my choosing before signing; and that I am signing this Release of
Claims voluntarily and with a full understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement. I understand that I may revoke this Release of
Claims at any time within seven (7) days of the date of my signing by written
notice to the Company c/o Mark R. Genender, Fenway Partners, Inc., 11111 Santa
Monica Boulevard, Suite 1470, Los Angeles, CA 90025, with a copy to Aron
Schwartz, Fenway Partners, Inc., 152 W. 57th St., 59th Floor, New York, NY
10019, or to such other address as the Company party may specify and that this
Release of Claims will take effect only upon the expiration of such seven-day
revocation period and only if I have not timely revoked it.

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

Signature:      

Jeffrey Gregg

Date Signed:      

3